Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143440                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 143440
                                                                    COA: 296889
                                                                    Cass CC: 09-010230-FH
  JERRY BERNARD MATTHEWS, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of November 23, 2011, the application for leave to appeal the June 23,
  2011 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Likine (Docket No. 141154), People v Parks (Docket No. 141181), and People v
  Harris (Docket No. 141513). On order of the Court, the cases having been decided on
  July 31, 2012, 492 Mich 367 (2012), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           s1128                                                               Clerk